Per Curiam.

It is not the function of this court to substitute its judgment for that of the Board of Tax Appeals on factual issues but only to determine from an examination of the entire record whether the decision reached by the board is unreasonable or unlawful.
From an examination of the entire record, this court is unable to find that the decision of the Board of Tax Appeals is unreasonable or unlawful. The decision is, therefore, affirmed.

Decision affirmed.

WeygaNdt, C. J., ZimmermaN, Bell and Matthias, JJ., concur.
Stewart, J., dissents from the judgment in case No. 35045 and concurs in the judgment in case No. 35046.
Taet and Herbert, JJ., dissent.